t c summary opinion united_states tax_court laverne s vanzant petitioner v commissioner of internal revenue respondent docket no 295-06s filed date laverne s vanzant pro_se brenda m fitzgerald for respondent foley judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision is not reviewable by any other court and thi sec_1 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure opinion shall not be treated as precedent for any other case the issues for decision are whether petitioner qualifies as a statutory_employee pursuant to sec_3121 and is liable for the sec_6651 addition_to_tax background in petitioner worked for action learning systems inc als as an educational consultant for the los angeles unified school district petitioner’s duties required her to visit schools collect data and input the collected data into a software template provided by als als determined which schools petitioner would service and supplied the material and format for submitting the data petitioner was required to attend training at als’s facilities where she was given a training manual a cd with the template on it and instructions on how to collect and input data petitioner returned by e-mail the templates to als after the data was entered for als issued petitioner a form 1099-misc miscellaneous income with compensation of dollar_figure als did not issue petitioner a w-2 wage and tax statement or withhold any taxes from petitioner’s compensation on date petitioner untimely filed her return on which she reported schedule c profit or loss from business income of dollar_figure but failed to compute self-employment_tax petitioner did not request an extension to file her return on date respondent issued a notice_of_deficiency and determined a self-employment_tax deficiency of dollar_figure and a sec_6651 addition_to_tax of dollar_figure petitioner paid the tax_deficiency and the addition_to_tax on date while residing in los angeles california petitioner filed her petition with the court at the time the case was tried petitioner resided in georgia discussion we must determine whether petitioner is a statutory_employee pursuant to sec_3121 and therefore exempt from self-employment_tax pursuant to sec_3121 a statutory_employee includes any individual other than an officer of a corporation or a common_law_employee who performs services for pay for any person as a home worker performing work according to specifications furnished by the person for whom the services are performed on materials or goods furnished by such person which are required to be returned to such person or a person designated by him an individual is considered to be a home worker for purposes of sec_3121 if he or she performs services off the premises of the person for whom the if petitioner qualifies as an employee pursuant to sec_3121 sec_1402 exempts her from having to pay a self-employment_tax services are performed see sec_31_3121_d_-1 employment_tax regs an individual will not be a statutory_employee however if the services are performed as a single transaction rather than part of a continuing relationship or if the individual has a substantial investment in the facilities used in connection with the performance of the services sec_3121 petitioner was not an officer of als and we agree with the parties that petitioner was not a common_law_employee thus petitioner meets the first two requirements of sec_3121 respondent contends that petitioner is not a home worker within the meaning of the section and thus does not qualify as a sec_3121 statutory_employee petitioner visited various schools in her assigned district to collect the data needed to complete her reports moreover at her home petitioner entered the data into templates thus petitioner performed services off the premises of the person for whom the services were performed in addition petitioner was given specific instructions on which schools to visit the type of data to be collected from those schools and the format for presenting the collected data thus petitioner performed services according to specifications furnished by als respondent contends that petitioner does not however meet the requirements of sec_3121 because she did not receive materials or goods from als neither the code nor regulations provide guidance on the meaning of materials or goods yet materials are typically the tools or apparatus for the performance of a given task see the american heritage dictionary of the english language 4th ed petitioner was required to use the als template to perform her duties the als template is therefore a material because the template falls within the definition of materials we need not consider whether it falls within the definition of goods as noted before petitioner was required to return the template to als thus petitioner performed services on materials or goods furnished by such person which are required to be returned to such person further petitioner’s services were not performed as a single transaction and petitioner did not have a substantial investment in the facilities ie the schools used in connection with the performance of the services accordingly petitioner was a home worker within in the meaning of sec_3121 and therefore a statutory_employee exempt from self-employment taxes pursuant to sec_1402 we must also determine whether petitioner is liable for the sec_6651 addition_to_tax sec_6651 provides that a taxpayer shall be subject_to an addition_to_tax for failure_to_file a timely return unless it is shown that such failure was due to reasonable_cause and not willful neglect respondent bears and has met the burden of production relating to the sec_6651 addition_to_tax and has established that petitioner failed to file her return on time sec_7491 116_tc_438 petitioner filed her return ie which was due_date on date and has failed to establish pursuant to sec_6651 that such untimely filing was due to reasonable_cause and not willful neglect accordingly we sustain respondent’s determination contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
